Citation Nr: 1100551	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  04-29 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bipolar disorder, claimed 
as a mental condition.


REPRESENTATION

Appellant represented by:	Peter Meadows, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to January 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating determination of the 
Department of Veterans Affairs Regional Office (RO) located in 
St. Petersburg, Florida.

The Board issued a decision in September 2007 denying service 
connection for bipolar disorder, claimed as a mental condition.  
The Veteran appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  Pursuant to a Joint Motion for 
Remand (Joint Motion), the Court, in a February 2009 Order, 
vacated the Board decision in part and remanded the case to the 
Board for compliance with the instructions contained in the Joint 
Motion.

In August 2009, the Board remanded this matter for further 
development pursuant to the Joint Motion.  Thereafter, the Board, 
in June 2010, requested that a VHA opinion be obtained to 
determine the etiology of any current psychiatric disorder and 
its relationship to service.  The requested opinion has been 
received and the matter is ready for appellate review.  


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his current 
bipolar disorder is of service origin.  


CONCLUSION OF LAW

Bipolar disorder was incurred in service.  38 U.S.C.A. § 1101, 
1110, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection requires 
competent evidence showing: (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 494- 97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 2 
Vet. App. at 494- 95 (lay person may provide eyewitness account 
of medical symptoms).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as a psychoses, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.

The Veteran's service treatment records are unavailable through 
no fault of his own.  Hence, there is a heightened obligation for 
VA to assist the Veteran in the development of his claim and to 
provide reasons or bases for any adverse decision rendered 
without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991). However, case law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board to 
consider the applicability of the benefit of the doubt, to assist 
the claimant in developing a claim, and to explain its decision 
when the Veteran's medical records have been lost.  Ussery v. 
Brown, 8 Vet. App. 64, 68 (1995).  Similarly, case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all the evidence that may be 
favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46, 50-51 
(1996).

In support of his claim, the Veteran submitted copies of several 
service treatment records, which included a November 1989 
treatment record revealing that he was seen for stress and 
stress-related problems.

VA treatment records which have been associated with the claims 
folder reveal that the Veteran was diagnosed as having bipolar 
disorder on numerous occasions.  Cocaine dependence was also 
noted on numerous occasions.  Private treatment records 
associated with the claims folder also contained diagnoses of 
bipolar disorder, cocaine dependence, and alcohol dependence.  

In support of his claim, the Veteran submitted a July 2009 
statement from C. Koah.  In his letter, Mr. Koah indicated that 
he had reviewed the Veteran's claims folder, which included 
information on his medical history and his claim with the 
Department of Veterans Affairs.  He stated that he had also 
personally interviewed the Veteran.  Mr. Koah indicated that it 
was his professional opinion that based on the information of 
this case that it was more likely than not that the origins of 
his mental illness (described as bipolar disorder) developed 
while he was in the military during 1989 to 1991 and was 
therefore directly related to his military service.  

In August 2009, the Board remanded this matter for further 
development, to include affording the Veteran a VA examination 
and obtaining an opinion as to the etiology of any current 
psychiatric disorder and its relationship to the Veteran's period 
of service.  The examiner was to provide an opinion as to whether 
it was more likely than not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., probability less than 50 
percent) that any psychological disorder the Veteran suffered 
from was caused by, aggravated by or otherwise related to the 
Veteran's military service, including taking into account the 
Veteran's in-service complaints of stress and stress-related 
problems (as reflected in November 1989 treatment records).  
Reasons and bases for all opinions expressed were to be provided 
and the report was to include a discussion of the Veteran's 
documented medical history and his assertions and contentions.

The Veteran was afforded the requested examination in February 
2010.  At the time of the examination, the examiner noted that 
service treatment records revealed complaints of stress in 
November 1989.  The examiner also observed that the service 
treatment records contained several mentions of lacerations to 
the Veteran's head and ear, which the Veteran stated were the 
result of fighting.  He further noted that the Veteran reported 
having had a service woman girlfriend that he "snapped on 
night" and slammed her against the wall and then stabbed himself 
with a steak knife.  The examiner stated that the Veteran showed 
him a scar in the abdomen which he reported was from surgery 
performed at Ft. Irwin, CA.  The examiner indicated that there 
was no mention of this in the available service treatment 
records.  The examiner stated that the Veteran reported hearing 
voices during his first year of service and these voices occurred 
throughout the day and night.  The Veteran indicated that he 
thought he told the doctor this when he complained of stress when 
in the service.  He did not recall if he was treated with 
medication while in the service.  The examiner noted that the DD 
214 listed discharge related to pattern of misconduct, which the 
Veteran related to the self-inflicted wound and getting into 
fights.  

Following examination, the examiner rendered an Axis I diagnosis 
of schizoaffective disorder, currently depressed, with no other 
disorders.  With regard to the opinions requested in the Board's 
remand, the examiner stated that he could not resolve this issue 
without resort to mere speculation.  He noted that as the service 
treatment records did not indicate a psychiatric diagnosis other 
than being seen once for stress and that the service treatment 
records available to him contained nothing about the Veteran 
stabbing himself or surgery for same, he could not resolve the 
issue without resorting to speculation.  

In June 2010, the Board requested a VHA opinion as to the etiology of 
any current psychiatric disorder.  It noted the above findings in its 
VHA request.  The Board noted that the Court had held that medical 
opinions which were speculative or inconclusive in nature were of no 
probative value.  It indicated that the opinion provided by the 
February 2010 VA examiner was insufficient in order for the Board to 
properly address the Veteran's claim for service connection.

The Board requested that the examiner, following a complete 
review of the claims folder, provide an opinion, with complete 
rationale, as to whether it was more likely than not (i.e., 
probability greater than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less likely than not (i.e., 
probability less than 50 percent) that any psychiatric disorder 
the Veteran suffered from was caused by, aggravated by, or 
otherwise related to his military service, including taking into 
account the Veteran's in-service complaints of stress and stress 
related problems (as reflected in November 1989 treatment 
records) and the July 2009 statement from Mr. Koah.  

In response to the Board's request, the file was reviewed by a 
staff psychiatrist at the Palo Alto VAMC.  The examiner indicated 
that she had reviewed the claims folder, including the statements 
from C. Koah and the results of the February 2009 VA examination.  
The examiner noted that VA treatment records indicated that 
subsequent to being in the service, the Veteran had been 
diagnosed with bipolar disorder several times.  Additional 
diagnoses included psychosis, NOS; mood disorder, NOS; impulse 
control disorder, NOS; and history of alcohol and cocaine 
dependence and Cluster B Traits.  She also noted that the 
February 2010 VA examiner had given the Veteran the diagnosis of 
schizoaffective disorder, depressed.  

The examiner stated that after an intensive review of the 
records, it was her conclusion that it was as likely as not that 
(probability of 50 percent) that the Veteran's diagnosis of 
bipolar disorder was caused by, aggravated by, or otherwise 
related to his military service.  She indicated that she based 
this conclusion on several factors. The Veteran had no behavioral 
or substance abuse problems prior to entering military service.  
The Veteran first developed behavioral or substance abuse 
problems while in the military.  Neither substance abuse or 
behavioral dyscontrol were specific to bipolar disorder; however, 
both of these behavior patterns frequently accompanied bipolar 
disorder.  The examiner noted that bipolar disorder could develop 
throughout the lifespan; however, it most frequently developed in 
early adulthood usually during or after times of stress.  

The examiner noted that the factor that most influenced her 
conclusion was that the request for the specialist's opinion 
stated that the Veteran's service treatment records were not 
available through no fault of his own.  She observed that there 
were no medical records supporting the Veteran's claim that he 
heard auditory hallucinations during his first year of service, 
which would be consistent with a diagnosis of bipolar disorder.  
She further noted that there were no records in the claims folder 
supporting the Veteran's reported self-mutilation/stabbing and 
consequent surgery at Ft. Irwin; however the lack of availability 
of the Veteran's service treatment records that could support his 
claims was "through no fault of his own".  She indicated that 
the military had failed to provide the records needed to verify 
the Veteran's report of events and they had failed to provide any 
evidence to refute any of the Veteran's claims.  

The Board notes that for the Veteran to prevail in his claim it 
must only be demonstrated that there is an approximate balance of 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  While the evidence does not overwhelmingly support the 
grant of service connection for bipolar disorder, it cannot be 
stated that the preponderance of the evidence is against the 
claim.

As noted above, the Veteran's service treatment records are not 
available through no fault of his own.  The statements from C. 
Koah relate the Veteran's bipolar disorder to his period of 
service, which he indicated was based upon a review of the claims 
folder and an interview of the Veteran.  The February 2010 
examiner, despite being asked to provide an opinion as to the 
etiology of any current psychiatric disorder, indicated that he 
could not do so without resort to speculation.  As a result, the 
claims folder was sent for a VHA opinion as to the etiology of 
any current psychiatric disorder and it relationship to the 
Veteran's period of service.  Following a thorough review of the 
claims folder, the VHA examiner, a psychiatrist, indicated that 
it was as likely as not that (probability of 50 percent) that the 
Veteran's diagnosis of bipolar disorder was caused by, aggravated 
by, or otherwise related to his military service. The examiner 
provided rationale to support her opinion.  

As such, the evidence as to whether the Veteran's current bipolar 
disorder is related to his period of active service is at least 
in equipoise.  Therefore, reasonable doubt must be resolved in 
favor of the Veteran.  Given the foregoing, service connection is 
warranted for bipolar disorder.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004 (the notice and duty to 
assist provisions of the VCAA do not apply to claims that could 
not be substantiated through such notice and assistance).  In 
view of the Board's favorable decision with regard to this claim, 
further assistance is not required to substantiate that element 
of the claim. 


ORDER

Service connection for bipolar disorder is granted.  




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


